The action is brought on two bonds executed by defendant 635 West Fifty-fourth Street Corporation, as principal, and defendant Fidelity and Deposit Company of Maryland, as surety, and plaintiff, the lessee of the building referred to in said bonds, seeks to recover damages for its non-completion. Order denying motion of defendant-appellant for judgment on the pleadings unanimously modified by granting the motion for judgment on the pleadings to the extent of dismissing the first cause of action, and as so modified affirmed, without costs. Appeal from order denying motion for resettlement dismissed. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.